DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolea et al. (US 20150224307).
Bolea et al. discloses:

1. A method of stimulating a nerve of a patient to treat an ailment (e.g., [0008]-[0009]), the nerve having a plurality of peripherally located fascicles and at least one centrally located fascicle (e.g., via the disclosed anatomy of the HGN nerve-Fig 2), the method comprising: disposing a plurality of electrode  contacts (e.g., elements 90A-C) adjacent the nerve (e.g., via the disclosed nerve cuff electrode 64); delivering an electrical pulse train between a pair of adjacent ones of the plurality of electrode contacts, thereby creating a confined bipolar electrical field that recruits one or more of the peripherally located fascicles to treat the ailment, while not recruiting the at least one centrally located fascicle {e.g., [0063]-[0065], [0087]-[0096] & (Figs 2 & 13a-13l)}

2. The method of claim 1, wherein the nerve has a diameter in the range of 2.5 mm to 4.0 mm [e.g., 0062].

3. The method of claim 1, wherein the plurality of electrode contacts are circumferentially disposed around the nerve {e.g., [0063] & (Fig 2)}.

4. The method of claim 3, wherein the plurality of electrode contacts are axially aligned with each other {e.g., [0107] & (Fig 13M-13Q)}.

5. The method of claim 3, wherein the plurality of electrode contacts comprises at least three electrode contacts {e.g., [0107] & (Fig 13M-13Q)}.

6. The method of claim 3, wherein the plurality of electrode contracts comprises at least six electrode contacts {e.g., [0107] & (Fig 13M-13Q)}.

7. The method of claim 1, wherein a center-to-center spacing of the pair of adjacent ones of plurality of electrode contacts is equal to or less than twice the width of each electrode contact of the pair of adjacent ones of plurality of electrode contacts (e.g., Fig 13a-13L).

8. The method of claim 1, wherein the peripherally located fascicles innervate tongue protrusor muscles of the patient (e.g., Fig 2).

9. The method of claim 8, wherein the nerve is a hypoglossal nerve (HGN) trunk {e.g., [0050] & (Fig 2)}.

10. The method of claim 9, wherein the pair of adjacent ones of plurality of electrode contacts is located on the HGN trunk proximal to a medial branch of the HGN trunk {e.g., [0050] & (Fig 2)}.

11. The method of claim 9, wherein the ailment is obstructive sleep apnea (OSA) {e.g., [0007] & (Fig 2)}.

12. The method of claim 1, further comprising delivering another electrical pulse train between another pair of adjacent ones of the plurality of electrode contacts, thereby creating another confined bipolar electrical field that recruits a different one or more of the peripherally located fascicles to treat the ailment, while not recruiting the at least one centrally located fascicle {e.g., [0063]-[0065], [0087]-[0096] & (Figs 2 & 13a-13l)}.


13. The method of claim 1, wherein the at least one centrally located fascicle comprises a plurality of centrally located fascicle {e.g., [0063]-[0065], [0087]-[0096] & (Figs 2 & 13a-13l)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792